Citation Nr: 1730302	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for GERD.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an unspecified skin disorder.

4.  Whether new and material evidence has been received to reopen a claim for chronic fatigue syndrome.

5.  Whether new and material evidence has been received to reopen a claim for degenerative joint disease and possible fibromyalgia.

6.  Entitlement to service connection for degenerative joint disease and possible fibromyalgia, to include as due to an undiagnosed illness.

7.  Whether new and material evidence has been received to reopen a claim for headaches.

8.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to February 1968 and from September 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that as of issuance of the April 2013 Statement of the Case, all previously denied claims were reopened by the RO and considered on the merits.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  The issues have been characterized accordingly.

The Board remanded the case for further development in June 2015.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran testified at a hearing before a Veterans Law Judge in April 2014.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted the April 2014 hearing has since retired from the Board.  In February 2017, the Board notified the Veteran of this fact and provided him the opportunity to testify at another hearing.  On March 15, 2017, the Veteran responded that he did not wish to appear at another Board hearing.

Subsequent to the November 2015 Supplemental Statement of the Case the Veteran submitted additional evidence in support of his claim.  In November 2015, the Veteran's representative submitted a waiver of RO consideration of evidence.

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record at the September 2011 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that "the Board is required to consider all issues raised either by the claimant or by the evidence of record") (internal citations omitted), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 1999).  Although the U.S. Court of Appeals for Veterans Claims has held "that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation," Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009), here, the issues before the Board pertain to the Veteran's entitlement to service connection.  See, e.g., Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that a request for "TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating") (emphasis added); Norris v. West, 12 Vet.App. 413, 420-21 (1999) ("A TDIU rating is not a basis for an award of service connection.  Rather, it is merely an alternate way to obtain a total disability rating without being rated 100% disabled under the Rating Schedule") (emphasis added).  Therefore, as the issue of an increased disability rating is not before the Board in this appeal, the Board concludes that it does not have jurisdiction over the issue of entitlement to TDIU at this time and referral, not remand, is the appropriate remedy here.  See 38 C.F.R. § 19.9(b) (2016).

Accordingly, the issue of entitlement to TDIU is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to service connection for degenerative joint disease and possible fibromyalgia, entitlement to service connection for GERD, and entitlement to service connection for irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2006 rating decision, the AOJ denied service connection claims for GERD, a skin disorder, chronic fatigue syndrome, degenerative joint disease, and headaches.  The Veteran was notified of his appellate rights, but did not file a Notice of Disagreement within one year of the rating decision, or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the April 2006 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the service connection claims for a skin disorder, chronic fatigue syndrome, and headaches.

3.  The evidence received since the April 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate entitlement to service connection for the degenerative joint disease and possible fibromyalgia, and GERD claims.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision denying the Veteran's service connection claims is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for degenerative joint disease, and GERD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2016).

3.  New and material evidence has not been received to reopen the claims of entitlement to service connection for an unspecified skin disorder, chronic fatigue syndrome, and headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  VA satisfied this duty with an August 2011 pre-adjudication letter.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matters decided below.


Law and analysis

In order to reopen a claim that has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson, 265 F.3d at 1366.  In other words, new and material evidence is jurisdictional and without it, the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In an April 2006 rating decision, the AOJ denied the Veteran's claim for service connection for GERD, an unspecified skin disorder, chronic fatigue syndrome, degenerative joint disease, and headaches finding that the Veteran did not have a disability that could be related to service.  The Veteran did not submit a timely NOD, or submit new and material evidence within a year of that rating decision.  Therefore, the April 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the April 2006 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and an August 2005 Gulf War guidelines examination.

New and Material Evidence for Degenerative Joint Disease Claim 

In the April 2006 rating decision, the RO denied the Veteran's degenerative joint disease claim.  The RO found that the evidence established that the Veteran's pain in his back, arms, legs, knees, and joint was unrelated to service in the Gulf War.  The RO found that there was affirmative evidence that the disability was unrelated to his service in the Gulf War.  In so finding, the RO noted that the Veteran's joint disabilities resulted from degenerative joint disease.  The RO noted that the Veteran had been seen for arthritis in his neck, shoulders, and low back.  The RO further noted that the August 2005 VA examination did not find any evidence of another condition that would account for the previously diagnosed degenerative joint disease in the neck, back, and shoulders.  Moreover, the RO noted that the medical evidence did not show that the Veteran had a diagnosis of degenerative joint disease with compensable manifestations within the presumptive period.

Since that rating decision, the pertinent evidence includes testimony by the Veteran that his degenerative joint disease began while in service.  See Bd. Hrg. Tr. at 15.  Additionally, the Veteran has testified that he was informed that his joint pains could be related to fibromyalgia.  See Bd. Hrg. Tr. at 13. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran had a current diagnosis that may be causally related to an in-service event or injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for degenerative joint disease is reopened.

New and Material Evidence for GERD Claim

In the April 2006 rating decision, the RO found that the Veteran's gastrointestinal disorder did not develop in service.  The RO noted that the Veteran's April 1991 separation examination showed no abnormalities of the stomach or abdomen.  Additionally, the RO noted that the Veteran was diagnosed with GERD.  Ultimately, the RO denied the Veteran's claim, finding that there was affirmative evidence that his gastrointestinal disability was unrelated to service in the Gulf War, and that his disability resulted from a known diagnosis of GERD.

Since that rating decision, the Veteran has testified that his private doctor S.Y. (initials used to protect privacy) stated to him that his GERD might be related to service.  Additionally, the Veteran has been diagnosed with Barret's esophagus, and hiatal hernia.  See September 2011 VA examination.

As stated above, or purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus, 3 Vet. App. at 513.  The Board finds that this evidence is both new and material, and the claim for service connection for GERD is reopened.

New and Material Evidence  for Skin disorder Claim

As of the April 2006 rating decision, the RO found that the Veteran had white spots on his arms and legs.  Further, that physical examination showed that the Veteran had several punctate areas of hypopigmentation on the upper extremities, which are non-progressive.   However, the RO also noted that there was no clinical diagnosis of his skin condition.  The RO further noted that there was no evidence that the Veteran's skin condition is related to his Gulf War service.  

Since that rating decision, the Veteran testified that his skin disorder is related to his service.  Specifically, he stated that he was around burning oil fields and that could have been the cause of his claimed skin disorder.   

The Board finds that the evidence, specifically the Veteran's testimony regarding his exposure to burning oil fields, is new, as it has not been previously been submitted to VA for consideration.  However, with respect to whether this evidence is material, the Board notes that the previous denial in April 2006 was based on the findings that the Veteran did not have a clinical diagnosis of his skin disorder, nor was the disorder noted as related to an undiagnosed illness.  The Veteran has not submitted any new evidence that suggests his skin condition has existed since service, nor did he submit any new evidence that suggests that he has been diagnosed with a skin disorder.

While the Veteran continues to assert that his skin condition was caused by service, the Board finds that this assertion is cumulative of the assertion that was previously of record.  In addition, this statement is not material, as the Veteran is not competent to provide a probative opinion as to the etiology of his skin condition.  That particular inquiry is within the province of trained medical professionals as it involves a complex medical issue.  See Jandreau v. Nicholson, 492 F .3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.").

New and Material Evidence for Chronic Fatigue Syndrome Claim 

Similarly, in the April 2006 rating decision the RO denied the Veteran's service connection claim for chronic fatigue syndrome as due to an undiagnosed illness.  The RO noted the August 2005 VA Gulf War guidelines examination, and found that the Veteran did not have a diagnosis of chronic fatigue syndrome.  The RO further noted that the Veteran's fatigue appeared to be related to not sleeping well.  

Since that rating decision, the Veteran testified that he does not feel that he has adequate energy, that he feels more tired than his peers, and that his chronic fatigue syndrome is an unexplained illness.  See Bd. Hrg. Tr. at 11.

However, with respect to whether this evidence is material, the Board notes that the previous denial in April 2006 was based on the findings that the Veteran did not have a clinical diagnosis of chronic fatigue syndrome.  To date, the Veteran still has not been diagnosed with chronic fatigue syndrome.  In fact, the Veteran himself testified that he has not been diagnosed with this disability.  See Bd. Hrg. Tr. at 11.  The Veteran has not submitted any new evidence that suggests his claimed disability existed since service nor did he submit any new evidence that suggests that he has been diagnosed with chronic fatigue syndrome, or that his fatigue is related to service.

New and Material Evidence for Headaches Claim

In the April 2006 rating decision, the RO ultimately determined that the evidence did not show that the Veteran's headaches were related to service, to include an undiagnosed illness due to exposure to Gulf war hazards.  The RO noted that the Veteran denied any problems with recurrent headaches while he was on active duty.

Since the April 2006 rating decision, the pertinent evidence includes testimony by the Veteran that his headaches began as soon as he got out of service, and that he takes Naproxen for his headaches.  See Bd. Hrg. Tr. at 22.

However, the Board finds that the evidence received, specifically the Veteran's testimony that his headaches began shortly after service is not new, and was previously submitted to VA for consideration.  In this regard, in the August 2005 VA examination, the examiner noted that the Veteran had occipital and frontal headaches since the spring or summer of 1991, and noted that the Veteran takes over-the counter analgesics.

Conclusion 

In short, the Board finds that the evidence supports reopening the Veteran's claims of entitlement to service connection for GERD and degenerative joint disease.  However, the Board finds that the evidence supporting the claims of entitlement to service connection for a skin disorder, chronic fatigue syndrome, and headaches is insufficient to trigger the duty to assist when the old and new evidence is considered together, and, therefore, the new-and-material evidence standard has not been met and the claims should not be reopened.  Shade, 24 Vet.App. at 123 (Lance, J. concurring); see 66 Fed.Reg. 45620-01, 45629 (Aug. 29, 2001) ("We believe it is fair and reasonable to apply the same standard . . . in determining whether a claim has been reopened, triggering VA's full duty to assist by providing a VA examination or obtaining a medical opinion.").  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claims of entitlement to service connection for GERD, an unspecified skin disorder, chronic fatigue syndrome, and headaches.  The preponderance of the evidence is against those claims, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

1.  New and material evidence having been submitted, the claim for gastroesophageal reflux disease (GERD) is reopened.

2.  New and material evidence having been submitted, the claim for degenerative joint disease is reopened.

3.  New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for an unspecified skin disorder is denied.

4.  New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for chronic fatigue syndrome is denied.

5.  New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for headaches is denied.


REMAND

Unfortunately, a remand is required in this case for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was last afforded a VA examination in March 2013.  The examiner did not comment on any fibromyalgia diagnosis, but found that the Veteran's claimed chronic neck, back, shoulder, and knee conditions were less likely than not incurred in or caused by the Veteran's service.  In so finding, the examiner stated that notes from the Winn Army hospital document a motor vehicle accident with normal examination and no evidence for any injuries.  However, the examiner did not discuss the Veteran's exposure to chemicals while in service.  In that regard, the Board notes that the Veteran contends that his current degenerative joint disease is related to his exposure to chemicals while in service.  See Bd. Hrg. Tr. at 13.  

Prior to the March 2013 examination, the Veteran was provided a VA examination in September 2011.  In that examination, the examiner did not find that the Veteran had fibromyalgia.  Indeed, the examiner specifically stated that objective evidence does not support a diagnosis for fibromyalgia.  However, since the previous examinations, the Veteran has indicated that his doctor informed him that he now has possible fibromyalgia.  See Bd. Hrg. Tr. at 22.  Therefore, the AOJ should obtain a VA opinion to determine if the Veteran has fibromyalgia.  Moreover, as the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, if the examiner finds that his symptoms were not attributable to a known clinical diagnosis, an opinion regarding whether the Veteran's chronic neck, back, shoulder, and knee disabilities are due to an undiagnosed illness is necessary.

Regarding the GERD claim, the Veteran was last afforded a VA examination in September 2011.  In that examination, the examiner diagnosed the Veteran with GERD with Barrett's esophagitis and hiatal hernia.  The examiner stated that the Veteran's diagnosis has a clear and specific etiology, and that he did not find any medical or scientific literature to show a link between the Veteran's service and his development of a hiatal hernia and reflux that was poorly controlled causing esophagitis.  However, the examiner did not state what the clear and specific etiology of the Veteran's disability was.  In that regard, the Board finds that the examiner did not provide adequate supporting rationale for his opinion.  Additionally, as noted above, since that VA examination the Veteran has testified that he received an opinion from doctor S.Y that his GERD may be related to service.  Therefore, VA should obtain a new opinion. 

Finally, regarding the Veteran's irritable bowel syndrome, the Board notes that Veteran has complained of abdominal pain, nausea, and cramping since service.  See September 2011 VA examination.  The September 2011 VA examiner reviewed the Veteran's medical records and opined that the Veteran's medical studies confirmed GERD with esophagitis and hiatal hernia, but not irritable bowel syndrome.  Indeed, the examiner stated that there are no findings consistent with irritable bowel syndrome.  However, it does not appear that the examiner addressed the Veteran's symptomatology as a possible undiagnosed illness.  It is unclear from the record, if the Veteran's symptoms are a result of his diagnosed GERD with esophagitis and hiatal hernia, or some other undiagnosed illness.  As stated above, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, an opinion regarding whether the Veteran's abdominal pain, nausea, and cramping were due to an undiagnosed illness is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his irritable bowel syndrome, degenerative joint disease, and his gastrointestinal disabilities, to include GERD, hiatal hernia, and Barret's esophagus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should obtain an opinion to determine the nature and etiology of any current degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a degenerative joint disease that manifested in service or is otherwise causally or etiologically related to his military service.  The examiner should specifically state if the Veteran has fibromyalgia.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should obtain an opinion to determine the nature and etiology of any current GERD, Barret's esophagus, and hiatal hernia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has GERD, Barret's esophagus, or hiatal hernia that manifested in service or is otherwise causally or etiologically related to his military service.  If the examiner finds that the Veteran's disabilities have a clear and specific etiology, the examiner should state what that etiology is.  Additionally, the examiner should address the Veteran's testimony that his G.I. doctor mentioned the possibility of connectivity between his current disability and his service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should obtain an opinion to determine the nature and etiology of any current irritable bowel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has irritable bowel syndrome that manifested in service or is otherwise causally or etiologically related to his military service.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If any symptomatology cannot be attributed to a known clinical diagnosis of irritable bowel syndrome, the examiner should describe pertinent objective findings related to such symptomatology. 

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


